COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Christopher Eustice v. Armslist LLC

Appellate case number:     01-20-00701-CV

Trial court case number: 1137717

Trial court:               County Civil Court at Law No. 3 of Harris County, Texas

       Appellant, Christopher Eustice, is appealing the trial court’s dismissal order dated July 7,
2020. Appellant filed a notice of appeal in this Court on October 12, 2020. The clerk’s record
has been filed and indicates that appellant filed Statements of Inability to Pay Court Costs
(“Statement of Inability”) in the Justice Court of Harris County, Texas, Precinct 5, Place 1, on
November 19, 2018, January 23, 2019, and on June 18, 2019. They also were filed in County
Civil Court at Law No. 3 on July 19, 2020.
       To avoid payment of costs of the record and filing fee on appeal, an appellant must file a
Statement of Inability in the trial court in which the appellant swears that he is unable to afford
court costs. See TEX. R. CIV. P. 145(a). The Statement of Inability “must include the
information required by the [Texas Supreme] Court-approved form.” TEX. R. CIV. P. 145(b).
Appellant’s Statements of Inability do not satisfy this requirement. For example, appellant’s
Statements of Inability reflect total monthly expenses of $20,000 but do not itemize the
expenses, as required by the form. The most recent Statement of Inability also indicates
appellant receives “public benefits/government entitlements that are based on indigency” but
does not identify what the benefits or entitlements are. Although appellant’s most recent
Statement of Inability reflects $45,000 in “personal bank accounts,” he says he cannot afford to
pay court costs.1 Finally, appellant asserts he has “a lot of debt” from college and business
expenses, medical expenses and legal expenses, but does not specifically identify the debts.
       Accordingly, we abate the appeal and remand to the trial court to hold an evidentiary
hearing concerning appellant’s Statement of Inability and to prepare findings of fact and
conclusions of law concerning whether appellant is able to afford costs on appeal. See id. A
supplemental clerk’s record shall be filed on or before November 26, 2020, containing the trial

1
       Appellant asserted in his first and third Statements of Inability that he had $45,000 in personal
       bank accounts. In his second Statement of Inability, he asserted he had $38,000 in personal bank
       accounts.
court’s findings and conclusions and any order concerning appellant’s ability to pay costs on
appeal. A reporter’s record of the hearing shall also be filed in this Court on or before
November 26, 2020.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order and the reporter’s record of the hearing have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the Clerk
of this Court of such date.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd_____________
                              Acting individually

Date: October 27, 2020